HALL, District Judge,
has refused to allow a petition to be filed on account of the *1025Illegible manner in winch it was written. The names of the petitioner and his attorney are suppressed for obvious reasons. The .judge said: — The clerk is directed not to file the foregoing petition, schedule and inventory, or any other so illegible. Looking to the petition alone, without some knowledge or information other than that to be ■derived from the marks intended for letters, no one can certainly determine the name of petitioner, or of the town or county of his residence, or the name of his attorneys; and the names and residences of many •of the creditors are so illegibly written that, from the schedules themselves, no register •could, without further knowledge or information, determine with anything like reasonable certainty, the name or address to be inserted in the warrant / directing the notices to such creditors to be served by mail. In addition to these defects, a considerable proportion of the words really intended by the scrawls which disfigured the schedule and inventory, can be guessed at but not read. 'The 14th of the general orders promulgated by the justices of the supreme court of the United States requires that “all petitions and •schedules filed therewith shall be printed' or written plainly and without abbreviation or interlineation, except when such abbreviation or interlineation may be for the purpose •of reference; and the utmost liberality that the district court can exercise, under such order, will fall far short of excusing the numerous and obvious defects in these papers. I think the register might properly have refused his certificate.